ON SUGGESTION OF MOOTNESS
PER CURIAM.
Appellee has filed a suggestion of mootness praying that this court dismiss this appeal for the reason that all issues have either been decided or rendered moot by our opinion in Broward County Classroom Teachers Association, Inc. v. Public Employees Relations Commission, Fla.App. 1st, 331 So.2d 343, opinion filed May 3, 1976. We have considered the brief of appellant as well as appellant’s memorandum in opposition to the suggestion of mootness. While we do not consider that our aforesaid opinion renders this cause moot, it does rule upon the issues raised on this appeal and we are not persuaded to change our previous ruling. It would, therefore, serve no useful purpose for appellee to file a brief. Having considered this appeal on the merits in conjunction with the record, appellant’s brief and our opinion in Brow-ard County Classroom Teachers Association, Inc., supra, the order appealed from is AFFIRMED.
BOYER, C. J., and McCORD and SMITH, JJ., concur.